     Case 1:20-cv-00244-AWI-JLT Document 34 Filed 09/08/20 Page 1 of 1
 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ERIN R. AMIE,                                      Case No. 1:20-cv-0244-AWI-JLT (PC)

12                    Plaintiff,
                                                            ORDER FOR CLARIFICATION
13                    v.
14    CALIFORNIA DEPARTMENT OF                              TWENTY-ONE DAY DEADLING
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                         Defendants.
17

18          Plaintiff has filed two notices of voluntary dismissal. (Docs. 28, 32.) Following the filing
19   of each of notice, however, Plaintiff has continued to file motions or documents suggesting his
20   intent to prosecute this action. (See, e.g., Docs. 29-31, 33.) Because Plaintiff’s intent is unclear,
21   the Court ORDERS Plaintiff to submit within twenty-one days an updated notice advising the
22   Court whether he wishes to continue with this case or whether he wants it dismissed pursuant to
23   Federal Rule of Civil Procedure 41(a).
24
     IT IS SO ORDERED.
25

26      Dated:     September 7, 2020                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
27
28



                                                        1
